                   Case 21-10457-LSS            Doc 112        Filed 03/26/21        Page 1 of 5




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

                                                                Chapter 11
In re:
                                                                Case No. 21-10457 (LSS)
MOBITV, INC., et al.,1
                                                                Jointly Administered
                                     Debtors.
                                                                Re: Docket No. 74


                   ORDER AUTHORIZING RETENTION AND APPOINTMENT
                       OF STRETTO AS ADMINISTRATIVE ADVISOR
                           EFFECTIVE TO THE PETITION DATE

                    Upon the application (the “Application”)2 of the above-captioned debtors and

debtors in possession (collectively, the “Debtors”) for entry of an order (the “Order”),

authorizing the Debtors to retain and appoint Stretto (“Stretto”)3 as administrative advisor

(“Administrative Advisor”) effective as of the Petition Date pursuant to section 327(a) of the

Bankruptcy Code and Bankruptcy Rules 2014 and 2016, all as more fully set forth in the

Application; and upon the Betance Declaration; and this Court having jurisdiction over this

matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference

from the United States District Court for the District of Delaware, dated February 29, 2012; and

the Bankruptcy Court having found that this is a core proceeding pursuant to 28 U.S.C.

§ 157(b)(2), and that this Bankruptcy Court may enter a final order consistent with Article III of

the United States Constitution; and this Bankruptcy Court having found that venue of this


1
    The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are
    as follows: MobiTV, Inc. (2422) and MobiTV Service Corporation (8357). The Debtors’ mailing address is
    1900 Powell Street, 9th Floor, Emeryville, CA 94608.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
    Application.
3
    Stretto is the trade name of Bankruptcy Management Solutions, Inc., and its subsidiaries.



DOCS_LA:336235.3 57391/002
                   Case 21-10457-LSS          Doc 112     Filed 03/26/21        Page 2 of 5




proceeding and the Application in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409;

and this Bankruptcy Court having found that the relief requested in the Application is in the best

interests of the Debtors’ estates, their creditors, and other parties in interest; and this Bankruptcy

Court having found that the Debtors’ notice of the Application and opportunity for a hearing on

the Application were appropriate and no other notice need be provided; and this Bankruptcy

Court having reviewed the Application and having heard the statements in support of the relief

requested therein at a hearing before this Bankruptcy Court (the “Hearing”); and this Bankruptcy

Court having determined that the legal and factual bases set forth in the Application and at the

Hearing establish just cause for the relief granted herein; and upon all of the proceedings had

before this Bankruptcy Court; and after due deliberation and sufficient cause appearing therefor,

it is

                    HEREBY ORDERED THAT:

                    1.       The Application is approved as set forth herein.

                    2.       The Debtors are authorized to retain Stretto as Administrative Advisor

effective as of the Petition Date under the terms of the Engagement Agreement, and Stretto is

authorized to perform the bankruptcy administration services described in the Application and

set forth in the Engagement Agreement.

                    3.       Stretto is authorized to take such other action as may be reasonable or

necessary to comply with all duties set forth in the Application.

                    4.       Stretto shall apply to the Bankruptcy Court for allowance of compensation

and reimbursement of expenses incurred after the Petition Date as Administrative Advisor in

                                                      2

DOCS_LA:336235.3 57391/002
                   Case 21-10457-LSS        Doc 112     Filed 03/26/21   Page 3 of 5




accordance with the applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, the

Local Rules and any orders entered in these cases regarding professional compensation and

reimbursement of expenses.

                    5.       The Debtors shall indemnify Stretto under the terms of the Engagement

Agreement, as modified pursuant to this Order.

                    6.       Stretto shall not be entitled to indemnification, contribution or

reimbursement pursuant to the Engagement Agreement for services other than the services

provided under the Engagement Agreement, unless such services and the indemnification,

contribution or reimbursement therefor are approved by the Bankruptcy Court.

                    7.       Notwithstanding anything to the contrary in the Engagement Agreement,

the Debtors shall have no obligation to indemnify Stretto, or provide contribution or

reimbursement to Stretto, for any claim or expense that is either: (i) judicially determined (the

determination having become final) to have arisen from Stretto’s gross negligence or willful

misconduct; (ii) for a contractual dispute in which the Debtors allege the breach of Stretto’s

contractual obligations if the Bankruptcy Court determines that indemnification, contribution or

reimbursement would not be permissible pursuant to In re United Artists Theatre Co., 315 F.3d

217 (3d Cir. 2003); or (iii) settled prior to a judicial determination under (i) or (ii), but

determined by this Bankruptcy Court, after notice and a hearing, to be a claim or expense for

which Stretto should not receive indemnity, contribution or reimbursement under the terms of

the Engagement Agreement as modified by this Order.




                                                    3

DOCS_LA:336235.3 57391/002
                   Case 21-10457-LSS          Doc 112     Filed 03/26/21    Page 4 of 5




                    8.       If, before the earlier of (a) the entry of an order confirming a chapter 11

plan in these chapter 11 cases (that order having become a final order no longer subject to

appeal), or (b) the entry of an order closing these chapter 11 cases, Stretto believes that it is

entitled to the payment of any amounts by the Debtors on account of the Debtors’

indemnification, contribution, and/or reimbursement obligations under the Engagement

Agreement (as modified by this Order), including the advancement of defense costs, Stretto must

file an application therefor in this Bankruptcy Court, and the Debtors may not pay any such

amounts to Stretto before the entry of an order by this Bankruptcy Court approving the payment.

This paragraph is intended only to specify the period of time under which the Bankruptcy Court

shall have jurisdiction over any request for fees and expenses by Stretto for indemnification,

contribution, or reimbursement, and not a provision limiting the duration of the Debtors’

obligation to indemnify Stretto. All parties in interest shall retain the right to object to any

demand by Stretto for indemnification, contribution, or reimbursement.

                    9.       The limitation of liability section in paragraph 10 of the Engagement

Agreement is deemed to be of no force or effect with respect to the services to be provided

pursuant to this Order.

                    10.      In the event of any inconsistency between the Engagement Agreement, the

Application and the Order, the Order shall govern.

                    11.      The Debtors and Stretto are authorized to take all actions necessary to

effectuate the relief granted pursuant to this Order in accordance with the Application.




                                                      4

DOCS_LA:336235.3 57391/002
                   Case 21-10457-LSS         Doc 112    Filed 03/26/21    Page 5 of 5




                    12.      Notwithstanding any term in the Engagement Agreement to the contrary,

the Bankruptcy Court retains jurisdiction with respect to all matters arising from or related to the

implementation of this Order.

                    13.      Notice of the Application as provided therein shall be deemed good and

sufficient notice of such Application and the requirements of Bankruptcy Rule 6004(a) and the

Local Rules are satisfied by such notice.

                    14.      Notwithstanding any provision in the Bankruptcy Rules to the contrary,

this Order shall be immediately effective and enforceable upon its entry.

                    15.      In the event of any inconsistency between the Engagement Agreement, the

Application and the Order, the Order shall govern.




        Dated: March 26th, 2021                         LAURIE SELBER SILVERSTEIN
        Wilmington, Delaware
                                                    5   UNITED STATES BANKRUPTCY JUDGE

DOCS_LA:336235.3 57391/002
